IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JOHNNY L. BROWN,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D13-5426

FLORIDA PAROLE
COMMISSION,

     Respondent.
___________________________/

Opinion filed July 2, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Johnny L. Brown, pro se, Petitioner.

Sarah J. Rumph, General Counsel, Florida Parole Commission, Tallahassee, for
Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.